DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	This communication is responsive to an amendment filed 04/30/2021. 
	Claims 1, 6-11 and 16-21 are pending in this application; and, claims 1, 11 and 21 are independent claims. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

2.	Claim(s) 1, 9, 10, 11, 19, 20 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Anzures et al. (“Anzures”, US 20160259413 A1) and Hyun et al. (“Hyun”, US 20170083208 A1).
As per claim 1, Anzures teaches a method at an electronic device having a display comprising displaying a user interface on the display (fig. 5AL, element 500, displaying the user interface 500 on the display) wherein the user interface includes at least one application icon associated with a folder or folder icon for a folder, the folder including at least two applications (fig. 5A, paragraphs [0283], the user interface includes network launch icon 488 associated with a folder that includes two application), appending to the application icon associated with the folder a badge having a number wherein the number represents notifications corresponding to one or multiple applications associated with the folder (figs. 5AL-5AN and 11AH; para [0269, 0284-0285]: examples of badges include appended “7” of 488 wherein if there are 6 notifications the number 6 would be appended and displaying 7 when the notifications increase by one, 2 of 546, 3 of 548 and one of 550, the badges having a number representing a number of application in the folder as described in the instant application) (figs. 5AL-5AN and 11AH; para [0269, 0284-0285, 0573]: applications such as applications mail 418, messages 424, videos 432, music 480, networking 486 etc. may have corresponding notification such as “(s) New Notifications” for application Facebook/“F” 546 of a folder in fig. 5AN, e.g. 2 of 546, 3 of 548 and one of 550  wherein, according to in instant application, the determining step determines notifications using icons such as a badge that may be affixed to the icon to indicate). 
Although Anzures teaches a method at an electronic device having a display comprising displaying a user interface on the display wherein the user interface includes at least one folder or folder icon for a folder, the folder including at least two applications (figs. 5AL-5AN; para [0283-0285]: a folder icon for a folder (network launch icon 488 for a folder), Anzures does not explicitly disclose in response to determining that one application has a notification associated 
However, Hyun in the analogous art of launching application(s) teaches: 
in response to determining that one application has a notification associated therewith, launching the one application with the notification directly (figs. 3A, 3C, 4C, 4D, 4F, 4G and 5: e.g.  in response to determining that Twitter application within “folder window 502” (para [0186]; fig. 5b) have a notification, launching the Twitter application with the message “GOOD”, para [0125, 0160, 0174, 0178-0179, 0186-0187; and
in response to determining that multiple applications have a notification associated therewith, launching an interface for the folder. (figs. 3A, 3C, 4C, 4D, 4F, 4G and 5: e.g. in response to determining that 1st Twitter application within “folder window 502” (para [0186]; fig. 5b) have a notification(s) and 2nd application within “folder window 502” (para [0186]; fig. 5b) have a notification(s), launching the Twitter application with the message “GOOD” and launching the messaging application with the message “LET’S GO CAMPING”, para [0125, 0160, 0174, 0178-0179, 0186-0187], also at a glance, 2 applications within folder 301 have notifications and 3 applications within folder 501 each have a notification). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of launching applications with notifications as suggested in Hyun reference into Anzures reference because both of these reference are addressing the same need of launching applications.

As per claim 10, the modified Anzures teaches the method of claim 1. The modified Anzures further teaches grouping notification panels for all applications within a folder on a notification panel display (Anzures: fig. 5AN: notification panels are grouped by application, e.g. notification panels such as 546-552 of 544 for folder 488; Hyun: fig. 3A; para [0125-0126]: displaying grouped notification panels 301a, 301b, 301c for 3 applications within a folder 301 on a notification panel display 302).
As per claim 11, Anzures teaches an electronic device, the electronic device comprising a processor (para [0008]), and a display (fig. 5AL, element 500, displaying the user interface 500 on 
Although Anzures teaches a method at an electronic device having a display comprising displaying a user interface on the display wherein the user interface includes at least one folder icon (figs. 5AL-5AN; para [0283-0285]: a folder icon for a folder (network launch icon 488 for a folder), Anzures does not explicitly disclose in response to determining that one application has a notification associated therewith, launching the one application with the notification directly and 
However, Hyun in the analogous art of launching application(s) teaches: 
in response to determining that one application has a notification associated therewith, launching the one application with the notification directly (figs. 3A, 3C, 4C, 4D, 4F, 4G and 5: e.g.  in response to determining that Twitter application within “folder window 502” (para [0186]; fig. 5b) have a notification, launching the Twitter application with the message “GOOD”, para [0125, 0160, 0174, 0178-0179, 0186-0187; and
in response to determining that multiple applications have a notification associated therewith, launching an interface for the folder. (figs. 3A, 3C, 4C, 4D, 4F, 4G and 5: e.g. in response to determining that 1st Twitter application within “folder window 502” (para [0186]; fig. 5b) have a notification(s) and 2nd application within “folder window 502” (para [0186]; fig. 5b) have a notification(s), launching the Twitter application with the message “GOOD” and launching the messaging application with the message “LET’S GO CAMPING”, para [0125, 0160, 0174, 0178-0179, 0186-0187], also at a glance, 2 applications within folder 301 have notifications and 3 applications within folder 501 each have a notification). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of launching applications with notifications as suggested in Hyun reference into Anzures reference because both of these reference are addressing the same need of launching applications. 
As per claim 19, the modified Anzures teaches the device of claim 11. The modified Anzures further teaches displaying notification panels filtered for a folder when opening a 
As per claim 20, the modified Anzures teaches the device of claim 11. The modified Anzures further teaches grouping notification panels for all applications within a folder on a notification panel display (Anzures: fig. 5AN: notification panels are grouped by application, e.g. notification panels such as 546-552 of 544 for folder 488; Hyun: fig. 3A; para [0125-0126]: displaying grouped notification panels 301a, 301b, 301c for 3 applications within a folder 301 on a notification panel display 302)
As per claim 21, Anzures teaches a computer readable medium for storing instruction code, which, when executed by a processor of an electronic device having a display a user interface on the display wherein the user interface includes at least one folder or folder icon for a folder , the folder including at least two applications (figs. 5AL-5AN; para [0283-0285]: folder 
Anzures does not explicitly disclose in response to determining that one application has a notification associated therewith, launching the one application with the notification directly and in response to determining that multiple applications have a notification associated therewith, launching an interface for the folder. 
However, Hyun in the analogous art of launching application(s) teaches: 
in response to determining that one application has a notification associated therewith, launching the one application with the notification directly (figs. 3A, 3C, 4C, 4D, 4F, 4G and 5: e.g.  in response to determining that Twitter application within “folder window 502” (para [0186]; fig. 
in response to determining that multiple applications have a notification associated therewith, launching an interface for the folder. (figs. 3A, 3C, 4C, 4D, 4F, 4G and 5: e.g. in response to determining that 1st Twitter application within “folder window 502” (para [0186]; fig. 5b) have a notification(s) and 2nd application within “folder window 502” (para [0186]; fig. 5b) have a notification(s), launching the Twitter application with the message “GOOD” and launching the messaging application with the message “LET’S GO CAMPING”, para [0125, 0160, 0174, 0178-0179, 0186-0187], also at a glance, 2 applications within folder 301 have notifications and 3 applications within folder 501 each have a notification). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of launching applications with notifications as suggested in Hyun reference into Anzures reference because both of these reference are addressing the same need of launching applications. 
3.	Claim(s) 6 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Anzures et al. (“Anzures”, US 20160259413 A1), Hyun et al. (“Hyun”, US 20170083208 A1), Sudo et al. (“Sudo”, US 20180284970 A1) and Suzuki (US 20140096064 A1).
As per claim 6, the modified Anzures teaches the method of claim 1. Although the modified Anzures teaches displaying a screen and a badge number associated with applications (Anzures: fig. 5AN), the modified Anzures does not disclose determining that a folder associated with the folder icon has multiple screens. However, Sudo in the analogous art of displaying icons on a screen teaches: determining that a folder associated with the folder icon has multiple It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of determining that a folder associated with the folder icon has multiple screens as suggested in Suzuki reference into the modified Anzures reference because both of these reference are addressing the same need of the analogous art of grouping/organization of icons.
The combination of Anzures modified and Sudo do not disclose displaying a first screen for a first time period and displaying a second screen and a second badge number associated with applications within the second screen for a second time period. However, Suzuki in the analogous art of multiple screens teaches: displaying a second screen and a second badge number associated with applications within the second screen for a second time period (fig. 14; para [0076-0079]: e.g. 10 seconds). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of displaying a first screen for a first time period and displaying a second screen and a second badge number associated with applications within the second screen for a second time period as suggested in the Suzuki reference into the modified Anzures reference because both of these reference are addressing the same need of the analogous art of displaying of screens.
As per claim 16, the modified Anzures teaches the device of claim 16. Although the modified Anzures teaches displaying a screen and a badge number associated with applications (Anzures: fig. 5AN), the modified Anzures does not disclose determining that a folder associated with the folder icon has multiple screens. However, Sudo in the analogous art of displaying icons It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of determining that a folder associated with the folder icon has multiple screens as suggested in Suzuki reference into the modified Anzures reference because both of these reference are addressing the same need of the analogous art of grouping/organization of icons.
	The combination of Anzures modified and Sudo do not disclose displaying a first screen for a first time period and displaying a second screen and a second badge number associated with applications within the second screen for a second time period. However, Suzuki in the analogous art of multiple screens teaches: displaying a second screen and a second badge number associated with applications within the second screen for a second time period (fig. 14; para [0076-0079]: e.g. 10 seconds). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Suzuki with the teachings of the modified Anzures. One having ordinary skill in the art would have been motivated to combine such displaying of screens to provide hands free navigation of screens, especially for the disable user.
4.	Claim(s) 7 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Anzures et al. (“Anzures”, US 20160259413 A1), Hyun et al. (“Hyun”, US 20170083208 A1) and screenshots of ipad (pp 1-4).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of an option to clear one or both of folder badging and application badging for applications within the folder as suggested in the screenshots of ipad reference into the modified Anzures reference because both of these reference are addressing the same need of providing notifications.
As per claim 17, the modified Anzures teaches the method and folder icon of claim 11. The modified Anzures does not disclose an option to clear one or both of folder badging and application badging for applications within the folder. However, screenshots of ipad in the analogous art of notifications teaches: an option to clear one or both of folder badging and application badging for applications within the folder (p 1: e.g. FaceTIme has 1 notification; p 2: Badge App icon is turned on; p 3: Badge App icon is turned off; p 4: folder badging is cleared). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of an option to clear one or both of folder badging and application badging for applications within the folder as suggested in the screenshots of ipad reference into the modified Anzures reference because both of these reference are addressing the same need of providing notifications.
(s) 8 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Anzures et al. (“Anzures”, US 20160259413 A1), Sento et al. (“Sento”, US 20180004367 A1) and Day et al. (“Day”, US 20150180746 A1).
As per claim 8, the modified Anzures teaches the method and interaction with the folder icon (Anzures: fig. 5AN: via selection of Networking 488) of claim 1. The modified Anzures does not disclose displaying clears a badge after a time period of inactivity of interaction. However, Day in the analogous art of notifications teaches displaying clears a badge after a time period of inactivity of interaction (fig. 37; para [0219]: e.g. number of new notifications in the last day or, moreover, since the dashboard was previously viewed). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Day into the modified Anzures. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of displaying clears a badge after a time period of inactivity of interaction as suggested in the Day reference into the modified Anzures reference because both of these reference are addressing the same need of providing notifications.
As per claim 18, the modified Anzures teaches the method and interaction with the folder icon (Anzures: fig. 5AN: via selection of Networking 488) of claim 11. The modified Anzures does not disclose displaying clears a badge after a time period of inactivity of interaction. However, Day in the analogous art of notifications teaches displaying clears a badge after a time period of inactivity of interaction (fig. 37; para [0219]: e.g. number of new notifications in the last day or, moreover, since the dashboard was previously viewed). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed displaying clears a badge after a time period of inactivity of interaction as suggested in the Day reference into the modified Anzures reference because both of these reference are addressing the same need of providing notifications.

Response to Arguments
	Applicant's arguments filed 03/09/2020 have been considered as a whole but are moot in view of the new ground(s) of rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Lê Nguyen whose telephone number is (571) 272-4068.  The examiner can normally be reached on Monday - Friday from 7:00 am to 3:30 pm (EDT).  
	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Welch, can be reached at (571)272-7212. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may 
	
/LE V NGUYEN/Examiner, Art Unit 2174                                                                                                                                                                                                        July 13, 2021

/JENNIFER N WELCH/Supervisory Patent Examiner, Art Unit 2143